GOLDEN, Justice.
Petitioner Ray K. Oukrop (Oukrop) seeks judicial review of the final decision of the Wyoming Board of Dental Examiners (Board) to suspend his license to practice dentistry in Wyoming for one year followed by a period of probationary practice lasting five years. A petition for judicial review under W.S. 16-3-114 (October 1982 Repl.) and W.R.A.P. 12.09 was filed on February 12, 1988, and certification brought the case here.
We affirm the Board’s action.
Oukrop was properly served with a complaint and Notice of Hearing by the Board on December 3, 1986. The complaint charged him with unprofessional conduct in grossly overprescribing the drug atropine. A detailed account of the specific events underlying this charge can be found in a related civil appeal recently published by this court. See Oukrop v. Wasserburger, 755 P.2d 233, 234-36 (Wyo.1988). The president of the Board appointed a hearing officer who ruled on motions by Oukrop. Oukrop received a hearing on January 12-14, 1987. After the hearing, the Board determined that he had acted unprofessionally and disciplined him as described above.
Oukrop presents an array of issues, most of which deal with his concern about the Board’s conducting its hearing and review of his dental license while the civil action, referenced above, was on appeal to this court. He argues this was unfair because adverse findings by the Board might have prejudiced his rights in the civil action in the event this court had reversed that action for a new trial. Oukrop admits that *1391these issues are moot since this court affirmed the civil action. Oukrop, 755 P.2d at 239. We agree with him on that point and restate that this court does not issue advisory opinions on moot issues. See Goshen County School District No. 1 v. Cochran, 764 P.2d 1037 (Wyo.1988).
Oukrop’s other issues amount to a challenge that the Board somehow denied him due process when the district court certified the case directly to this court. W.R.A.P. 12.09 requires the district court to confine its review of a final agency decision to the record and the issues raised before the agency and to limit that review to matters specified in W.S. 16-3-114(e). The rule also gives the district court discretion to certify the case to this court if it determines the question at hand to be appropriate for that disposition. That is exactly what occurred here. Oukrop has not raised any issues concerning agency action that are cognizable under W.S. 16-3-114(c).
The Board is affirmed.
URBIGKIT, J., files a dissenting opinion.